Title: To Thomas Jefferson from Albert Gallatin, 23 April 1801
From: Gallatin, Albert
To: Jefferson, Thomas



Sir
Fayette County 23d April 1801

I have not lost any time since my return here, & have succeeded, in arranging my business, complex as it was, in this part of the Country.
We have had another deep fall of snow in the mountains last Tuesday, 20th instt., which will render the roads extremely bad across the Allegheny. I have, however, very strong horses, & expect to leave home the day after to morrow, and to be in the city of Washington within ten days after, if no accident shall happen on the road to my family or carriage.
With great respect I have the honor to be Your most obt. Servt.

Albert Gallatin

